           Case 2:18-cv-00472-RFB-CWH Document 16 Filed 01/26/19 Page 1 of 2



1     RICHARD A. HARRIS, ESQ.
      Nevada State Bar No. 505
2     JOSHUA R. HARRIS, ESQ.
3
      Nevada State Bar No. 9580
      RICHARD HARRIS LAW FIRM
4     801 S FOURTH ST.
      LAS VEGAS NV 89101
5     Ph: (702) 444-4392
6     Fax: (702) 444-4455
      Email: josh@richardharrislaw.com
7     Attorney for Plaintiff
8

9                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
10

11
        SUZI L. HANSON GUERRA,                               Case No 2:18-cv-00472-RFB-CWH
12
                                    Plaintiff,
13                                                               FIRST STIPULATION FOR
        vs.                                                    EXTENSION OF TIME TO FILE
14
                                                                  MOTION FOR REMAND
15      Commissioner Of Social Security
        Administration,
16

17
                                   Defendant.

18

19            Comes now Plaintiff, by and through her attorney, JOSHUA R. HARRIS, ESQ., and

20   requests a THIRTY-ONE (31) calendar day extension of time, to file the MOTION TO FOR

21   REMAND, up to and including February 25, 2019.
22            Plaintiff’s current deadline to file the MOTION FOR REMAND is January 25, 2019.
23            The Appellate Attorney Writer has multiple briefs due at the same time and needs
24   additional time to complete this Motion.
25            Via email on January 25, 2019 at 11:18am, opposing counsel expressed no objection to
26    the extension. (Plaintiff offers apologies for the one-day late filing of this Stipulation.)
27

28
          Case 2:18-cv-00472-RFB-CWH Document 16 Filed 01/26/19 Page 2 of 2



1
            It is therefore respectfully requested that Plaintiff be granted a THIRTY-ONE (31)
2
     calendar day extension of time to file the MOTION FOR REMAND up to and including
3
     February 25, 2019.
4
       DATED this 26th day of January, 2019.           DATED this 26th day of January, 2019.
5
        /s/   Joshua R. Harris                         /s/   Carol Sue Clark
6      JOSHUA HARRIS, ESQ.                             Carol Sue Clark
7      Nevada State Bar No. 9580                       Social Security Administration
       Richard Harris Law Firm                         160 Spear St., Ste. 800
8      801 S Fourth St.                                San Francisco, CA 94105
       Las Vegas NV 89101                              415-977-8975
9      Ph: (702) 444-4392                              Email: carol.s.clark@ssa.gov
10     Fax: (702) 444-4455                             Attorney for Defendant
       Email: josh@richardharrislaw.com
11     Attorney for Plaintiff
12

13

14

15                                                    IT IS SO ORDERED:

16

17
                                                      ____________________________________
18                                                    UNITED STATES MAGISTRATE JUDGE
                                                              January 28, 2019
19                                                    DATED: ________________________
20

21

22

23

24

25

26

27

28
